The State has filed a motion for rehearing, insisting that our original opinion is erroneous in holding that appellant's objections and exceptions to the trial court's charge was sufficiently specific to direct the court's attention to a desire that the testimony of Yglesia on cross-examination be limited. This witness Yglesia, on direct examination, testified only to the good reputation of appellant for being peaceable and law-abiding, as well as being good for truth and veracity. We quote his full cross-examination:
"Prior to the time that Frederico Medina was arrested and placed in jail, I had heard that he was dealing with marihuana." To this evidence there appears to have been no objection.
Appellant's objections and exceptions to the court's charge dealing with the testimony of Yglesia follows:
"8. Because the Court has failed to limit the jury's consideration of any and all testimony as to bootlegging on the part of the defendant to whatever effect the same may have had on the credibility of the witness Frank Yglesia." It is apparent that the witness Yglesia did not testify that he had heard of any bootlegging upon the part of appellant.
Another character witness, Joe Brittain, did testify that he had heard that appellant "had been bootlegging." We find no objection to such testimony, or request to have it limited, and no further mention is made of it in the record.
A "bootlegger" is a slang expression meaning "one who bootlegs; specifically, one who makes a business of bootlegging *Page 255 
alcoholic liquor." (Webster's New International Dictionary, 2d Edition).
It may be that in preparing his objections to the court's instructions appellant confused the witness who had testified that he had heard of appellant's "bootlegging", but Yglesia not having so testified the court could not have limited his testimony as suggested in the objections filed by appellant.
Art. 658 Cow. C. P. requires objections to the charge to "distinctly (specify) each ground of objection."
Upon further consideration we have concluded that our original opinion upon the question under discussion was erroneous in that the objections presented in the trial court were not sufficiently specific.
The State's motion for rehearing is granted, the judgment of reversal is set aside, and the judgment of the trial court is affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.